Exhibit 99.2 AXCAN PHARMA INC. Consolidated Balance Sheets (in thousands of U.S. dollars, except share related data) June 30, September 30, 2007 2006 (unaudited) $ $ Assets Current assets Cash and cash equivalents 262,642 55,830 Short-term investments, available for sale 6,200 117,151 Accounts receivable, net 44,657 30,939 Income taxes receivable 6,717 8,987 Inventories (Note 2) 30,461 37,349 Prepaid expenses and deposits 3,325 3,699 Deferred income taxes 14,467 8,423 Total current assets 368,469 262,378 Property, plant and equipment, net 29,637 28,817 Intangible assets, net (Note 3) 366,419 375,680 Goodwill, net 27,467 27,467 Deferred debt issue expenses, net 49 1,475 Deferred income taxes 5,985 - Total assets 798,026 695,817 Liabilities Current liabilities Accounts payable and accrued liabilities 72,044 60,733 Income taxes payable 18,950 2,099 Instalments on long-term debt 554 681 Deferred income taxes 1,290 1,104 Total current liabilities 92,838 64,617 Long-term debt (Note 6) 240 125,565 Deferred income taxes 39,927 38,211 Total liabilities 133,005 228,393 Shareholders’ Equity Capital stock (Note 6) Preferred shares,without par value; unlimited shares authorized: no shares issued - - Series A preferred shares,without par value; shares authorized: 14,175,000; no shares issued - - Series B preferred shares,without par value; shares authorized: 12,000,000; no shares issued - - Common shares, without par value; unlimited shares authorized: 55,296,354 issuedand outstanding as at June 30, 2007 and 45,800,581 as at September 30, 2006 394,726 262,786 Retained earnings 232,583 177,906 Additional paid-in capital 8,208 4,967 Accumulated other comprehensive income 29,504 21,765 Total shareholders’ equity 665,021 467,424 Total liabilities and shareholders’ equity 798,026 695,817 See the accompanying notes to the Consolidated Financial Statements. These interim financial statements should be read in conjunction with the annual Consolidated Financial Statements. Page 1 AXCAN PHARMA INC. Consolidated Operations (in thousands of U.S. dollars, except share related data) (unaudited) For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Revenue 92,336 76,657 256,475 220,066 Cost of goods sold (a) 20,504 17,816 61,121 54,511 Selling and administrative expenses (a) 26,524 25,260 73,559 71,790 Research and development expenses (a) 7,559 8,260 21,408 24,442 Depreciation and amortization 5,749 5,618 16,655 16,901 Partial write-down of intangible assets - - - 5,800 60,336 56,954 172,743 173,444 Operating income 32,000 19,703 83,732 46,622 Financial expenses (Note 5) 1,188 1,764 4,702 5,259 Interest income (2,879) (1,580) (7,523) (3,337) Loss (gain) on foreign currency 756 (118) 1,038 (663) (935) 66 (1,783) 1,259 Income before income taxes 32,935 19,637 85,515 45,363 Income taxes (Note 6) 13,577 6,357 30,838 14,516 Net income 19,358 13,280 54,677 30,847 Income per common share Basic 0.42 0.29 1.19 0.67 Diluted 0.36 0.26 1.03 0.62 Weighted average number of common shares Basic 46,580,075 45,775,345 46,131,468 45,732,761 Diluted 56,096,165 54,996,338 55,601,528 55,050,987 (a) Exclusive of depreciation and amortization See the accompanying notes to the Consolidated Financial Statements. These interim financial statements should be read in conjunction with the annual Consolidated Financial Statements. Page 2 AXCAN PHARMA INC. Consolidated Shareholders’ Equity and Comprehensive Income (in thousands of U.S. dollars, except share related data) (unaudited) For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Common shares (number) Balance, beginning of period 46,015,945 45,769,214 45,800,581 45,682,175 Shares issued following conversion of subordinated notes (Note 6) 8,924,080 - 8,924,080 - Shares issued pursuant to the stock incentive plans for cash 356,329 11,076 571,693 98,115 Balance, end of period 55,296,354 45,780,290 55,296,354 45,780,290 $ Common shares Balance, beginning of period 265,101 262,468 262,786 261,714 Shares issued following conversion of subordinated notes (Note 6) 125,000 - 125,000 - Stock-based compensation on exercisedoptions 308 - 435 - Shares issued pursuant to the stock incentive plans for cash 4,317 126 6,505 880 Balance, end of period 394,726 262,594 394,726 262,594 Retained earnings Balance, beginning of period 213,225 156,354 177,906 138,787 Net income 19,358 13,280 54,677 30,847 Balance, end of period 232,583 169,634 232,583 169,634 Additional paid-in capital Balance, beginning of period 7,300 3,376 4,967 1,329 Stock-based compensation expense 1,088 752 3,462 2,742 Stock-based compensation on exercisedoptions (308) - (435) - Income tax deductions on stock options exercise 128 - 214 57 Balance, end of period 8,208 4,128 8,208 4,128 Accumulated other comprehensive income Balance, beginning of period 28,090 16,478 21,765 15,774 Foreign currency translation adjustments 1,414 6,098 7,739 6,802 Balance, end of period 29,504 22,576 29,504 22,576 Total shareholders' equity 665,021 458,932 665,021 458,932 Comprehensive income Foreign currency translation adjustments 1,414 6,098 7,739 6,802 Net income 19,358 13,280 54,677 30,847 Total comprehensive income 20,772 19,378 62,416 37,649 See the accompanying notes to the Consolidated Financial Statements. These interim financial statements should be read in conjunction with the annual Consolidated Financial Statements. Page 3 AXCAN PHARMA INC. Consolidated Cash Flows (in thousands of U.S. dollars) (unaudited) For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Operating activities Net income 19,358 13,280 54,677 30,847 Non-cash items Amortization of deferred debt issue expenses 870 281 1,426 836 Other depreciation and amortization 5,749 5,618 16,655 16,901 Partial write-down of intangible assets - - - 5,800 Stock-based compensation expense 1,088 752 3,462 2,742 Loss on disposal and write-down of assets 963 - 3,875 - Foreign currency fluctuation (991) 225 143 215 Deferred income taxes (3,485) 43 (12,524) (35) Changes in working capital items Accounts receivable 1,884 3,072 (12,881) 8,689 Income taxes receivable 355 (922) 4,715 (1,251) Inventories (667) (1,476) 7,255 (4,453) Prepaid expenses and deposits 93 (618) 411 (2,479) Accounts payable and accrued liabilities 5,909 (5,713) 10,021 1,195 Income taxes payable 10,162 2,022 17,575 2,871 Cash flows from operating activities 41,288 16,564 94,810 61,878 Investing activities Acquisition of short-term investments - (28,687) (25,171) (49,105) Disposal of short-term investments 12,149 - 136,122 6,997 Acquisition of property, plant and equipment (1,580) (616) (5,349) (1,769) Disposal of property, plant and equipment 113 - 219 - Acquisition of intangible assets (15) (4,509) (34) (4,529) Cash flows from investing activities 10,667 (33,812) 105,787 (48,406) Financing activities Repayment of long-term debt (178) (390) (521) (1,129) Issue of shares 4,317 126 6,505 880 Cash flows from financing activities 4,139 (264) 5,984 (249) Foreign exchange gain on cash held in foreign currencies 67 401 231 309 Net increase (decrease) in cash and cash equivalents 56,161 (17,111) 206,812 13,532 Cash and cash equivalents, beginning of period 206,481 110,612 55,830 79,969 Cash and cash equivalents, end of period 262,642 93,501 262,642 93,501 Additional information Interest received 1,821 1,427 5,303 3,272 Interest paid 2,938 2,679 5,626 5,392 Income taxes paid 11,172 4,988 20,565 12,802 See the accompanying notes to the Consolidated Financial Statements. These interim financial statements should be read in conjunction with the annual Consolidated Financial Statements. Page 4 AXCAN PHARMA INC. Notes to Consolidated Financial Statements (amounts in the tables are stated in thousands of U.S. dollars, except share related data) (unaudited) 1. Significant Accounting Policies The accompanying unaudited financial statements are prepared in accordance with U.S. GAAP for interim financial statements and do not include all the information required for complete financial statements. They are consistent with the policies outlined in the Company’s audited financial statements for the year ended September 30, 2006. The interim financial statements and related notes should be read in conjunction with the Company’s audited financial statements for the year ended September 30, 2006. When necessary, the financial statements include amounts based on informed estimates and best judgments of management. The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year. 2. Inventories June 30, September 30, 2007 2006 $ $ Raw materials and packaging material 10,639 15,979 Work in progress 1,581 1,413 Finished goods 18,241 19,957 30,461 37,349 3. Intangible Assets June 30, 2007 Cost Accumulated amortization Net $ $ $ Trademarks, trademark licenses and manufacturing rights with a: Finite life 349,371 72,850 276,521 Indefinite life 102,273 12,375 89,898 451,644 85,225 366,419 September 30, 2006 Cost Accumulated amortization Net $ $ $ Trademarks, trademark licenses and manufacturing rights with a: Finite life 347,117 59,404 287,713 Indefinite life 100,342 12,375 87,967 447,459 71,779 375,680 Page 5 AXCAN PHARMA INC. Notes to Consolidated Financial Statements (amounts in the tables are stated in thousands of U.S. dollars, except share related data) (unaudited) 4. Segmented Information The Company considers that it operates in a single reportable segment, the pharmaceutical industry. The Company operates in the following geographic segments: For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Revenue Canada Domestic sales 8,338 9,763 29,679 29,090 Foreign sales - United States Domestic sales 67,533 54,071 178,918 147,069 Foreign sales 951 1,609 2,988 4,805 Europe Domestic sales 12,690 9,233 36,365 32,385 Foreign sales 2,777 1,815 8,230 6,451 Other 47 166 295 266 92,336 76,657 256,475 220,066 June 30, September 30, 2007 2006 $ $ Property, plant, equipment, intangible assets and goodwill Canada 31,881 36,409 United States 125,166 125,084 Europe 236,551 239,323 Other 29,925 31,148 423,523 431,964 Revenue is attributed to geographic segments based on the country of origin of the sales. 5. Financial Information Included in the Consolidated Operations a) Financial expenses (Note 6) For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Interest on long-term debt 180 1,336 2,862 4,058 Bank charges 69 64 175 124 Financing fees 69 83 239 241 Amortization of deferred debt issue expenses 870 281 1,426 836 1,188 1,764 4,702 5,259 Page 6 AXCAN PHARMA INC. Notes to Consolidated Financial Statements (amounts in the tables are stated in thousands of U.S. dollars, except share related data) (unaudited) 5.Financial Information Included in the Consolidated Operations (continued) b) Other information For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Rental expenses 577 584 1,671 1,442 Shipping and handling expenses 1,426 1,973 4,475 5,875 Advertising expenses 2,871 2,447 8,624 8,436 Depreciation of property, plant and equipment 1,427 1,439 3,874 4,271 Amortization of intangible assets 4,322 4,179 12,781 12,630 Stock-based compensation expense 1,088 752 3,462 2,742 c) Income per common shareThe following tables reconcile the numerators and the denominators of the basic and diluted income per common share computations: For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 $ Net income available to common shareholders Basic 19,358 13,280 54,677 30,847 Interest and amortization of deferred debt issue expenses relating to the convertible subordinated notes, net of income taxes 675 1,062 2,793 3,252 Net income available to common shareholders on a diluted basis 20,033 14,342 57,470 34,099 For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Weighted average number of common shares Weighted average number of common shares outstanding 46,580,075 45,775,345 46,131,468 45,732,761 Effect of dilutive stock options and relevant shares issuable under stock incentive plans 788,111 296,880 578,636 394,113 Effect of dilutive convertible subordinated notes 8,727,979 8,924,113 8,891,424 8,924,113 Adjusted weighted average number of common shares outstanding 56,096,165 54,996,338 55,601,528 55,050,987 Number of common shares outstanding as at August 1, 2007 Page 7 AXCAN PHARMA INC. Notes to Consolidated Financial Statements (amounts in the tables are stated in thousands of U.S. dollars, except share related data) (unaudited) 5.Financial Information Included in the Consolidated Operations (continued) c) Income per common share (continued) Options to purchase 725,095 and 1,050,044 common shares were outstanding as at June 30, 2007 and 2006 respectively but were not included in the computation of diluted income per share for the nine-month periods ended June30, 2007 and 2006, as the exercise price of the options was greater than the average market price of the common shares. d) Employee benefit plan A subsidiary of the Company has a defined contribution plan (“The Plan”) for its U.S. employees. Participation is available to substantially all U.S. employees. Employees may contribute up to 15% of their gross pay or up to limits set by the U.S. Internal Revenue Service. For the nine-month period ended June 30, 2007, the Company made matching contributions to the Plan totalling $334,109 ($295,879 in 2006). 6.Conversion of the Convertible Subordinated Notes During the third quarter of fiscal 2007, the Company called for redemption all of its $125.0million4.25% Convertible Subordinated Notes (“Notes”) and the holders of all of the Notes exercised their right to convert their Notes, in lieu of redemption, by June 28, 2007. The Company completed the conversion of the Notes by issuing an aggregate of 8,924,080 common shares and paying $613 in lieu of fractional shares. Long-term debt was consequently reduced by $125.0 million and capital stock increased by the same amount. As a result of the conversion, financial expenses for the quarter were reduced by $1.2 million in interest on long-term debt and increased by $0.6million in amortization of deferred debt issue expenses compared to the same period of fiscal 2006. In addition, for the periods ended June 30, 2007, income taxes expenses include a one-time charge of $5.5million to account for capital gains taxes on currency exchange gains made upon conversion of the Notes. The Notes were convertible into 8,924,113 common shares. The holders could have converted their Notes during any quarterly conversion period if the closing price per share for at the least 20 consecutive trading days during the 30 consecutive trading-day period ending on the first day of the conversion period exceeded 110% of the conversion price in effect on that thirtieth trading day. The holders could also have converted their Notes during the five business-day period following any 10 consecutive trading-day period in which the daily average of the trading prices for the Notes was less than 95% of the average conversion value for the Notes during that period. Finally, the holders could also have converted their Notes upon the occurrence of specified corporate transactions, or if the company had called the Notes for redemption. From April 20, 2006, the Company had the right, at its option, to redeem the Notes, in whole or in part at redemption prices varying from 101.70% to 100.85% of the principal amount plus any accrued and unpaid interest to the redemption date. 7.Stock incentive plans The weighted average estimated fair value of granted stock options for the periods ended June 30, 2007 and 2006 using the Black-Scholes option pricing model was as follows: For the For the For the For the three-month three-month nine-month nine-month period ended period ended period ended period ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Weighted average fair value of options - $5.19 $5.72 $6.41 Assumptions used Expected term of options (years) - 4.5 4.5 5.8 Expected stock price volatility - 41% 39% 42% Risk-free interest rate - 4.27% 4.37% 4.28% Expected dividend - Page8
